                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Brian Troy Aberle,                         JUDGMENT IN CASE

             Plaintiff(s),                            5:19-cv-00024-FDW

                  vs.

         B. Phil Howell, et al

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 15, 2020 Order.

                                               January 15, 2020
